Appellant was convicted by a jury of robbery by assault, and assessed a term of five years in the penitentiary.
The term of court at which this cause was tried adjourned on December 12, 1941. It is evident from the record that appellant did not enter into a recognizance during the term of court at which this trial was had, but entered into an appeal bond dated December 15, 1941, and approved by the district judge on December 24, 1941. It appears, however, that the sheriff's approval is not found on such bond as is required by Art. 818, C. C. P., which says, in part:
"* * * Before such bail bond shall be accepted and the defendant released from custody by reason thereof, the same must be approved by such sheriff and the court trying such cause or his successor in office."
Because of the failure to have the sheriff's approval on said bond, the same is fatally defective. See annotations under Art. 818, Vernon's Ann. C. C. P., Vol. 3, Note 1.
The appeal is dismissed. *Page 311 
                 ON MOTION TO REINSTATE APPEAL.